Exhibit 10.8

 

Selectica, Inc.

Guarantee Financing Term Sheet

February 9, 2015

 

 

Borrower:

Selectica, Inc. (the “Company”).

 

Lender:

Bridge Bank (the “Lender”).

 

Guarantors:

Lloyd I. Miller, III and MILFAM II L.P., an affiliate of Mr. Miller
(collectively, the “Guarantors”).

 

Guarantee Amount:

$2 million, or such lesser amount as may be agreed to by the Lender from time to
time (the “Guaranteed Loan Amount”).

 

Guarantee Limitation:

24 months, or as sooner terminated by the Company in its sole discretion,
subject to Lender approval.

 

Guarantee:

To satisfy certain conditions for the Lender to lend additional funds to the
Company, the Guarantors will provide the Lender with a limited guarantee of the
Guaranteed Loan Amount under the existing credit facility between the Company
and the Lender (the “Guarantee”). The parties intend for the Guarantors to be
granted a right of subrogation under the definitive Guarantee with respect to
the Guaranteed Loan Amount.

 

Guarantee Fees:

Upon execution of the definitive Guarantee, the Company will pay the Guarantors
a commitment fee of $100,000 in cash; provided, however, the Company shall have
the option to pay such commitment fee with a payment in kind (PIK) in an amount
equal to the greater of (x) 8% of the initial Guaranteed Loan Amount and (y)
$100,000. Thereafter, subject to the earlier termination of the Guarantee by the
Company, the Company will pay the Guarantors a monthly fee (payable in cash on
the first business day of each month, beginning with the first month following
the month in which the definitive Guarantee is executed) equal to (i) 1% of the
Guaranteed Loan Amount for months (including partial months) 1 through 12
following the date of execution of the Guarantee and (ii) 1.5% of the Guaranteed
Loan Amount for months (including partial months) 13 through 24 following the
date of execution of the Guarantee; provided, however, that, at the Company’s
option, the foregoing monthly fees shall be payable in PIK, provided (a) the
Company is not in default on any of its debt, (b) prior written notice of the
same is given to the Guarantors at least ten (10) days in advance.

 

Definitive Agreement:

The definitive agreement to provide the Guarantee shall be prepared by the
Company’s or Lender’s legal counsel and shall be mutually acceptable to the
Company, the Guarantors and the Lender. Notwithstanding the foregoing, the
parties acknowledge and agree that the Guarantors shall not be responsible for
any amounts in excess of $2 million, including, without limitation, fees or
expenses of the Lender, costs of collection, attorneys’ fees and the like.
Further, the Guarantee shall only cover the credit facility existing as of the
date of execution, and not any future facility or additional borrowings from the
Lender.

 

Binding Terms:

The terms of this term sheet are legally binding obligations on the parties
hereto, subject to the negotiation of and entry into a definitive Guarantee
agreement and any related agreements in form mutually acceptable to each of the
Guarantors, the Company and the Lender. Except as set forth under “Expenses”
below, each party will be responsible for all of its own costs and expenses
relating to discussing this term sheet and negotiating and entering into the
proposed agreements.

 

 

 
1

--------------------------------------------------------------------------------

 

 

Confidentiality:

No party will make any public announcement of the signing of this term sheet or
the transactions contemplated hereby or of the pendency of discussions between
the parties or disclose the contents of this term sheet without the consent of
the other party hereto (other than to an Investor or its legal and other
advisors), except as otherwise required by law; provided, however, that the
parties hereby acknowledge that the Company intends to publicly announce the
execution of this term sheet on or about February 9, 2015.

 

Expenses:

Regardless of whether the Guarantee closes, the Company shall reimburse the
Guarantors for its reasonable out-of-pocket expenses incurred in connection with
the proposed financing (including, but not limited to, the reasonable fees and
disbursements of counsel) and the related, simultaneous transactions
contemplated between the parties and their affiliates (including, but not
limited to, any debt financing or equity investments), in an amount not to
exceed $75,000. If closing does not occur, then such expenses shall be paid to
the Guarantors not later than five (5) business days following notice by the
Company or the Guarantors of their intent not to proceed with the transaction
contemplated hereby.

 

Governing Law:

This term sheet will be governed by and construed in accordance with the laws of
New York without regard to the principles of conflicts of law of any
jurisdiction.

 

 

 
2

--------------------------------------------------------------------------------

 

 

The foregoing accurately summarizes the understanding and agreement of the
parties with respect to the matters covered by this term sheet as of the day and
year first above written.

 

 

Selectica, Inc.

 

Lloyd I. Miller, III

 

 

By: /s/  Blaine Mathieu

 

 

 

By:         /s/ Lloyd I. Miller, III

Name:   Blaine Mathieu

Title:     Chief Executive Officer

 

Name:    Lloyd I. Miller, III
Title:      Individual

   

 

 

MILFAM II L.P.

   

 

By:         MILFAM LLC

Its:         General Partner

 

 

By:         /s/ Lloyd I. Miller, III

   

Name:    Lloyd I. Miller, III

Title:      Manager

 

 

 3